 In the Matter of STANDARD OIL COMPANY OF TEXAS, EMPLOYERandINTERNATIONAL UNION OF OPERATING ENGINEERS, LOCAL 552, AFL,PETITIONERCase No. 16-E-R-8.-Decided July 23, 1947Mr. J. F.Hulse,of El Paso, Tex., for the Employer.Mr. B. E.Tiller,of Midland, Tex., for the Petitioner.Mr. Emil C. Farkas,ofcounsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESUpon a petition duly filed, the National Labor Relations Boardconducted a prehearing election, between the dates of May 18, 1947,and May 23, 1947, among employees of the Employer in the allegedappropriate unit, to determine whether or not they desired to be repre-sented by the Petitioner for the purposes of collective bargaining.At the close of the election, a Tally of Ballots was furnished theparties.The Tally shows that of the approximately seven eligiblevoters, all cast ballots, of which four were for the Petitioner, two wereagainst the Petitioner, and one ballot was challenged.Thereafter, a hearing was held at El Paso, Texas, on May 23, 1947,before George A. Yager, hearing officer. The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERStandard Oil Company of Texas, a Delaware corporation, is engagedin the processing and sale of petroleum products consisting principallyof gasolines, fuel oils, and distillates.The Employer'smainoffice andrefinery are located in El Paso, Texas.During the 6-month periodending December 1946, the Employer purchased 2,702,102 barrels ofcrude oil within the State of Texas.During thesameperiod the74 N. L. R. B., No. 120.615 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployer's shipments of finished products totaled 2,675,082 barrels,of which approximately 33.8 percent represented shipments to pointsoutside the State.We are herein concerned with the sales departmentfor the Texas and New Mexico Districts of the Employer's operations.The Employeradmits andwe find that it is engaged in commercewithin the meaning of the NationalLaborRelations Act.11.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliatedwith theAmericanFederation of Labor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until the Pe-titioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Employer within the meaning of.Section 9 (c) and Section 2 (6) and (7) of the Act.IV.TIIE APPROPRIATE UNITThe Petitioner requests a unit composed of all employees in thesales maintenance department for the Texas and New Mexico Districtsof the Employer, excluding clerical, administrative, and technical.employees and all supervisory personnel.The Employer, however,objects to the proposed unit and urges a unit of all employees withinthe sales department, of which the sales and maintenance departmentis a part.The record discloses that the employees, whom the Petitioner desires,are skilled workers engaged in the maintenance and repair of equip-ment at the Employer's retail outlets and wholesale plants, and thatthe remainder of the employees in the sales department consist, forthe most part, of retail or wholesale salesmen, some of whom are em-ployecl in the Employer's retail service stations, others in solicitingorders, and still others as truck driver salesmen.The duties of therequested employees consist of the installation, construction, and re-pair of gasoline pumps and tanks, electric motors, air compressors,hydraulic hoists and lubricating oil dispensers.They are the onlyemployees in the Employer's sales department who perform mechani-cal and maintenance duties; their functions are not interchangeablewith those of other employees in the sales department; and they areunder the separate supervision of the sales maintenance supervisor.From the foregoing facts and upon the basis of the entire record, we STANDARD OIL COMPANY OF TEXAS617:are of the opinion that the sales maintenance employees comprise anidentifiable, homogeneous group having substantially different dutiesand interests from those of the other employees in the Employer'ssales department and that they may function together for collective-bargaining purposes.We find that all employees in the sales maintenance department forthe Texas and New Mexico Districts of the Employer, excluding cleri-,cal,administrative, and technical employees, and all supervisoryemployees, constitute a unit appropriate for the purposes of collective.bargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESThe results of the election held before the hearing show that thePetitioner has received a majority of the valid votes cast irrespectiveof the counting of the challenged ballot.'Under -these circumstances,we shall certify the Petitioner as the exclusive bargaining represent-ative of all the employees in the appropriate unit.IT IS HEREBY CERTIFIED that International Union of Operating En-gineers, Local 552, AFL, has been designated and selected by a ma-jority of all sales maintenance employees for the Texas and New Mex-ico Districts of Standard Oil Company of Texas, El Paso, Texas, ex-cluding clerical, administrative, and technical employees, and allsupervisory employees, as their representative for the purposes of col-lective bargaining and that pursuant to Section 9 (a) of the Act, theaforesaid organization is the exclusive representative of all such em-ployees for the purposes of collective bargaining with respect to ratesof pay, wages, hours of employment, and other conditions of em-ployment.1No testimony was adduced at the healing with respect to the challenged ballot. In anyevent, a determination as to whether the challenged ballot should be opened and countedis unnecessary because it is insufficient to affect the results of the election.